Citation Nr: 1759338	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a right shoulder disability, to include DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served in active duty from March 1984 to August May 1989. 

The Veteran was awarded an initial rating of 10 percent service connection for right shoulder DJD effective April 2010.  By a February 2015 decision, the Board increased the Veteran's initial rating to 20 percent.  The Veteran thereafter filed a timely appeal of the rating assigned for the shoulder disability to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision as to the issue and remanded it for action consistent with the terms of the Joint Motion for Partial Remand (JMR) issued in September 2015. 

Pursuant to the JMR instructions, the Board remanded the appeal in November 2015, to obtain a more thorough medical examination.  Following an April 2016 examination, the matter was returned to the Board.  In September 2016 the Board again remanded the Veteran's claim for an adequate examination. 

The Veteran was afforded another examination in November 2016.  A November 2016 Appeals Management Center (AMC) decision granted the Veteran an increased rating to 30 percent effective November 7, 2016.  The matter was again returned to the Board for appellate review and by a May 2017 decision the Veteran was granted an initial rating of 30 percent for a right shoulder disability for the period prior to November 7, 2016, but denied a rating in excess of 30 percent thereafter.

The Veteran again filed a timely appeal of the rating assigned for the shoulder disability to the Court, which vacated the Board's May 2017 decision as to the issue and remanded it for action consistent with the terms of the JMR issued in November 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that his service connected right shoulder disability, to include DJD, has increased in severity.  In its May 2017 decision, the Board relied upon September 2015 and November 2016 VA examinations in which the examiners found it was not possible to describe additional functional loss during flares without directly observing function during a flare. 

Significantly, however, in Sharp v. Shulkin, 29 Vet.App. 26 (2017), the Court held that examiners must estimate the functional loss that would occur during flare-ups.  Additionally, examiners must name the precipitating and alleviating factors for the flare and estimate "per the veteran" the extent to which flares affect functional impairment.  As the September 2015 and November 2016 examinations fail to address these matters further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the severity of his right shoulder disability.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  A complete rationale for any opinions must be provided.  All indicated tests must be performed.

The examiner must also address the (a) severity, (b) frequency, and (c) duration of any flare-ups for each of the joints; name the precipitating and alleviating factors for a flare up, and estimate "per the veteran" the extent to which flare-ups affect functional impairment to include any reduction in range of motion resulting from flare-ups.  Specifically, the examiner should proffer an opinion as to whether, during periods of flare-ups, the Veteran's symptoms result in the functional equivalent of limitation of motion to approximately 25 degrees from the side.

A full and complete explanatory rationale must be provided for any opinion offered.  If any requested opinion cannot be answered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training to offer an opinion.

2.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

3.  After completion of the foregoing and any additional development needed, readjudicate the remaining claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




